 


114 HRES 841 EH: 
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 841 
In the House of Representatives, U. S., 
 
September 6, 2016 
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable Mark Takai, a Representative from the State of Hawaii. That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.  Karen L. Haas,Clerk. 